DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 28, 2021.  Claims 1-12 and 14 have been cancelled.  Claims 19-25 have been newly added.  Thus, claims 13 and 15-25 are pending.  Claims 13, 19 and 23 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 13 and 15-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0328750 to Yun et al. (hereinafter “Yun”) discloses a step of selecting a specific parking slot may be added. The processor of the vehicle 100 may preset the priorities of parking slots. For example, the parking slots may be prioritized in an order of the distances from an exit to the parking slots. In this case, upon detection of a plurality of parking slots, the processor of the vehicle 100 may control parking of the vehicle 100 in a parking slot nearer to the exit.  While driving along a learned route, the autonomous vehicle may detect an 
With respect to independent claim 13, Yun, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to set a mode where the vehicle travels perpendicularly forward and exits to a left direction of a parking space, when the vehicle enters from a right direction of the parking space and is parked perpendicularly in reverse: and set a mode where the vehicle travels perpendicularly forward and exits to the right direction of the parking space, when the vehicle enters from the left direction of the parking space and is parked perpendicularly in reverse, in combination with other limitations of the claim.
With respect to independent claim 19, Yun, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to set a mode where the vehicle travels perpendicularly in reverse and exits to a right direction of a parking space, when the vehicle enters from the right direction of the parking space and is parked perpendicularly forward; and set a mode where the vehicle travels perpendicularly in reverse and exits to a left direction of the parking space, when the vehicle enters from the left direction of the parking space and is parked perpendicularly forward, in combination with other limitations of the claim.
With respect to independent claim 23, Yun, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to set the exit mode of a remotely started vehicle based on the parking state history information stored in the storage; set a left exit mode in the vehicle, when the vehicle enters from a right direction of a parking space and is parallel parked; and set a right exit mode in the vehicle, when the vehicle enters from a left direction of the parking space and is parallel parked, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661